Citation Nr: 1141716	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed right eye disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from September 1945 to August 1946 and from February 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the RO in Cleveland, Ohio.  The RO in Winston-Salem, North Carolina currently has original jurisdiction over the Veteran's claims folder. 

In October 2011, the Board granted the Veteran's motion to advance this appeal on its docket due to his advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran's claim of service connection for a right eye disability was originally denied in an August 1946 rating decision.  He did not appeal this decision. 

Generally, new and material evidence would be required to reopen the Veteran's previously denied claim.  See 38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence. 

Here, VA obtained the Veteran's service treatment records in March 2009.  These records document the Veteran's in-service complaints and treatment for right eye exophthalmos.  (Exophthalmos is an "abnormal protrusion of the eyeball."  See Dorland's Illustrated Medical Dictionary, 655 (30th Ed. 2003)).

As the Veteran's complete service treatment records were not of record at the time of the August 1946 rating decision, and as these records have since been obtained and are relevant to his claim, VA must reconsider the issue of service connection for a claimed right eye disability de novo.

As noted, the Veteran's service treatment records document his in-service complaints of right eye problems and diagnosis of exophthalmos.  Currently, the Veteran has been diagnosed with cataracts in his right eye.  See, e.g., an October 2008 private treatment record.

Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all health care providers who have treated him for his claimed right eye disability. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

The Veteran also should be notified that he may submit medical evidence, treatment records, and lay statements to support his claim for service connection.  

2.  Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed right eye condition.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current right eye disability had its clinical onset in service or otherwise is due to an event or incident of either period of active duty.  A complete rationale for all opinions expressed should be provided.  

3.  After undertaking all indicated development, the RO should readjudicate the claim of service connection for a right eye disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with an SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

